Citation Nr: 1456826	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  09-04 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1980 to December 1984 and from January 1985 to February 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Chicago, Illinois RO.  In March 2012, a Veterans Law Judge other than the undersigned remanded these matters for additional development; the case has been reassigned to the undersigned.


FINDINGS OF FACT

1.  A chronic hearing loss disability was not shown in service or for many years thereafter, and the most probative evidence fails to link the current disorder to service.

2.  A chronic low back disability was not shown in service, arthritis of the low back was not manifested in the first year following the Veteran's discharge from active duty, and the most probative evidence fails to link the current low back disability to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in December 2005, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The claims on appeal were most recently readjudicated in the February 2013 supplemental statement of the case. 

The Board notes that the Veteran submitted additional evidence shortly after the February 2013 supplemental statement of the case was issued.  However, as this evidence consisted solely of duplicate service treatment records and post-service treatment records already included in the claims file, a remand for agency of original jurisdiction (AOJ) consideration or a new supplemental statement of the case is not necessary.

The Veteran's available service treatment records (STRs) and pertinent post-service treatment records have been secured.  In March 2012, the Board remanded the matter to allow further efforts to obtain the Veteran's complete STRs.  The Board noted that the STRs of record did not contain complete copies of the Veteran's periodic examinations conducted throughout his service, and the record contained only a copy of his report of medical history as part of his December 1992 separation examination but not the actual physical examination.

The claims file includes a February 2013 memorandum with a Formal Finding of Unavailability of the Veteran's STRs.  The memorandum indicates that multiple requests were submitted to the VA Records Management Center, to which a negative response was received in February 2013; and that the Veteran was issued a letter informing of the negative response and asking him to submit any STRs in his possession, to which he had not responded.  The Veteran then submitted duplicate copies of STRs.

The RO arranged for VA audiological evaluations in December 2006 and January 2009 and a VA physical (back) examination in January 2009.  Pursuant to the Board's 2012 remand, another audiological examination was provided in August 2012.  The limitations of these examinations are noted:  the 2006 examiner was unable to review the claims folder; the 2009 examiner did not discuss all the evidence of record (and the 2012 examiner found the test findings invalid); and the 2012 examiner was unable to provide the medical opinion requested without resort to speculation.  Regardless, the Board is satisfied that VA has fulfilled its obligation with respect to the duty to assist and that there has been substantial compliance with the 2012 remand.  It is clear from reading the opinion of the 2012 examiner that additional testing or information would not lead to a conclusive opinion as the examiner noted that the requested opinion could not be rendered based on the significant inconsistencies in the in-service audiograms and the invalid test findings in 2009.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, including VBMS and Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims. 

The Veteran's service personnel records reflect that his MOS in service was field radio operator and radio telegraph operator.  He received the Combat Action Ribbon and participated in an Airborne course.

Bilateral hearing loss

Because sensorineural hearing loss (SNHL) is an organic disease of the nervous system, it may be service connected on a presumptive basis if manifested to a compensable degree in the first year following a veteran's discharge from active duty.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection for such disability to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of postservice evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a hearing disability must show, as is required in any claim of service connection, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  

The Veteran claims that he is entitled to service connection for bilateral hearing loss because it was incurred during service; specifically, he has asserted that his MOS as field radio operator and his combat experience exposed him to acoustic trauma.  Based on his service records, it may reasonably be conceded that he had some exposure to hazardous levels of noise in service.

The Veteran's STRs reflect significant threshold shifts in the Veteran's hearing during service yet no diagnosis of a chronic hearing loss disability.  On October 1980 pre-enlistment examination, hearing was within normal limits (all thresholds between 5 and 25 decibels on audiometric testing).  On a February 1983 audiogram, hearing loss according to VA criteria was shown in the left ear; right ear hearing was within normal limits (all thresholds between 5 and 15 decibels).  On December 1984 service separation examination, hearing was within normal limits (all thresholds between 0 and 5 decibels).  On December 1985 and January 1986 audiograms, hearing loss according to VA criteria was shown bilaterally; referral to ENT was recommended.  A March 1986 ENT clinic note indicated that impacted cerumen was removed bilaterally prior to evaluation; hearing was within normal limits bilaterally.  On November 1988 service re-enlistment examination, the diagnoses included moderate bilateral high frequency hearing loss; at 4000 Hertz, a 40 decibel loss was noted in the right ear, and a 30 decibel loss was noted in the left ear.  On a July 1989 audiogram, at 500 Hertz, a 50 decibel loss was noted in the right ear and a 45 decibel loss was noted in the left ear.  On an October 1991 audiogram, a 35 decibel loss was noted at 3000 and 4000 Hertz in the right ear, and a 40 decibel loss was noted at 6000 Hertz in the left ear; however, hearing was within normal limits for VA purposes.

On a March 1997 audiogram, the Veteran's hearing was within normal limits bilaterally (all thresholds between 10 and 30 decibels, with 30 decibels noted only at 4000 Hertz in the right ear and only at 500 Hertz in the left ear).

On December 2006 VA examination, the examiner noted that no enlistment or separation audiograms were located, and a March 1997 audiogram (approximately four years following separation from military service) indicated hearing within normal limits bilaterally.  The Veteran reported military noise exposure from radio systems, artillery and aircraft during his duties as a radio operator.  He had occupational noise exposure from firearm use during annual weapons qualifications, and he denied recreational noise exposure.  

Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right 
25
15
30
50
40
Left
30
20
30
40
40

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 82 percent in the left ear.  The diagnosis was hearing within normal limits to a moderate sensorineural hearing loss bilaterally.  Given the documentation of hearing within normal limits following the Veteran's separation from military service, the examiner opined that the Veteran's hearing loss was not incurred in military service.

On September 2008 VA treatment, the assessment was mild to moderate sensorineural hearing loss in both ears.  The Veteran was fitted for binaural hearing aids.

On January 2009 VA examination, the examiner reviewed the Veteran's claims file and noted documentation of normal hearing four years after separation from service.  The examiner noted that most of the Veteran's military audiograms (submitted by the Veteran) showed hearing within VA normal limits.  The Veteran was tested in December 1985 with a large drop in hearing in both ears, but this was resolved with a full audio retest.  Hearing was still within VA normal limits in October 1991, a year prior to discharge, and was still normal in March 1997, four years after discharge.  The Veteran reported military noise exposure as a radio operator from infantry, weapons, and tanks.  He noted limited occupational noise exposure as a correctional officer, with use of hearing protection during his annual weapons qualification.  He denied recreational noise exposure.

Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right 
30
25
30
55
50
Left
40
35
35
55
50

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 72 percent in the left ear.  The examiner noted that the audiogram showed a non-organic overlay to the Veteran's hearing loss, with 10 to 25 decibels of variability in the responses given.  Final thresholds were close to those found at his September 2008 VA audiological visit.  The diagnosis was a mild sloping to moderate/severe sensorineural hearing loss in both ears.  The examiner opined that, given hearing within normal limits in 1991, one year prior to discharge, and in 1997, four years after discharge, the Veteran's current hearing loss is unlikely related to service.

In March 2012, the Board remanded the matter for another VA examination and opinion, noting that while the January 2009 VA examiner had noted a large drop in hearing in December 1985, she did not discuss the other audiograms from the 1980s that showed the Veteran met VA's definition for a hearing loss disability.  The examiner also did not mention the November 1988 diagnosis of bilateral high frequency hearing loss.

On August 2012 VA examination, the Veteran reported gradually decreased hearing while in service.  He reported military noise exposure with occasional use of hearing protection devices.  He denied significant occupational noise exposure while working for the Department of Corrections; he noted annual weapons-fire qualifications but reported consistent use of hearing protection devices in these instances.  He denied recreational noise exposure.

Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right 
40
30
45
60
60
Left
40
35
40
50
50

The examiner found the test results to be valid for rating purposes.  Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The diagnosis was bilateral sensorineural hearing loss.  The examiner stated that a medical opinion could not be provided regarding the etiology of the Veteran's hearing loss without resorting to speculation.  The examiner noted that four audiograms were obtained during the Veteran's first tour of duty and eleven were documented during his second tour.  The examiner noted that thresholds varied significantly throughout service, showing both positive and negative threshold shifts across frequencies between test dates.  For example, the Veteran's hearing was documented as within the normal range throughout his first tour (including separation in December 1984), but showed a mild to moderate hearing loss at his enlistment to his second tour in December 1985.  In January 1986, a moderate to moderately severe loss was noted bilaterally, while in March 1986 hearing was overall within normal limits across all frequencies.  Hearing was documented to have been within the normal range at his separation from his second tour in May 1993.  The examiner noted that on January 2009 VA examination, the results from that time indicated non-organicity and were therefore considered not valid for rating purposes.  The 2012 VA examiner opined that, due to the significant inconsistencies throughout service, as well as invalid test findings during the 2009 VA examination, an opinion with regards to the etiology of the current hearing loss could not be provided without resort to mere speculation.  The Veteran's hearing was documented to have been normal at enlistment.

It is not in dispute that the Veteran now has bilateral SNHL.  A hearing loss disability (by VA standards) was confirmed by VA audiometry.  However, as a chronic hearing loss disability is not shown to have been manifested in service or in the first postservice year, service connection on the basis that it became manifest in service, and persisted or on a chronic disease presumptive basis (for SNHL as an organic disease of the nervous system under 38 U.S.C.A. § 1112 or § 1137) is not warranted.  In this regard, while STRs noted bilateral hearing loss and in-service audiograms occasionally showed hearing loss disability as defined by VA regulations, such findings were not consistently shown.  These "significant inconsistencies," noted by the 2012 VA examiner lead the Board to conclude that the preponderance of the evidence is against a finding that a chronic hearing loss disability was manifest in service.

What remains for consideration is whether the bilateral hearing loss is somehow otherwise shown to be etiologically related to the Veteran's service.  Aside from the Veteran's lay statements, no other evidence of record is in support of his claim.  There are no nexus opinions provided to support the Veteran's assertions that the hearing disabilities are related to military service.    

The Veteran is competent to report his symptoms of hearing loss.  Although the Veteran is competent to report the onset and chronicity of symptomatology of his bilateral hearing loss, the Board finds that the Veteran's lay assertions that his hearing loss had first manifested during his periods of service and continued to the present time are not credible.  To the extent that the Veteran has attempted to establish a continuity of symptoms for hearing loss under 3.309(b) based on his competent lay statements, his statements made in connection with the current compensation claim contradict the contemporaneous statements that he made upon service separation (denying a history of ear trouble or hearing loss) as well as the audiometry findings of non-disabling (for VA purposes) hearing in 1997, several years after service.  

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradict the other evidence of record, including post-service audiometry results.

In sum, the Board finds that the preponderance of the evidence is against a finding that the Veteran had a chronic hearing loss disability in service, or that he had hearing loss manifested to a compensable degree within a year following discharge from service.  Likewise, the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss is related to his periods of service, to include his exposure to noise therein.  Accordingly, service connection for bilateral hearing loss is not warranted on any basis.  Therefore, the appeal in this matter must be denied.


Low back disability

The Veteran contends that he has a current chronic back disability that was incurred in service; specifically, he contends that he never had back pain prior to service and that being required to carry heavy loads and jump out of airplanes is the cause of his current back pain.

The Veteran's STRs reflect infrequent complaints of low back pain.  In February 1981, the Veteran complained of pain in the left shoulder for one day; on physical examination, there was some pain on range of motion of the back.  In March 1983, the Veteran complained of left shoulder pain and pain around the clavicle area, radiating up the neck and down to the lower back; the assessment was left shoulder deviation.  In March 1984, the Veteran was noted to have isolated long thoracic nerve deficit after a left shoulder injury three years earlier; the assessment was left long thoracic nerve palsy.  On December 1984 separation examination, the spine was normal on clinical evaluation; in a contemporaneous report of medical history, the Veteran denied any history of recurrent back pain.  On November 1988 re-enlistment examination, the spine was normal on clinical evaluation.  On October 1990 jump school examination, the spine was normal on clinical evaluation; in a contemporaneous report of medical history, the Veteran denied any history of recurrent back pain.  On December 1992 examination, the spine was normal on clinical evaluation; in a contemporaneous report of medical history, he denied any history of recurrent back pain.  

[The Board notes that the Veteran is service connected for thoracic nerve palsy, left shoulder.]

The medical evidence is then silent regarding the Veteran's back until 2004.  On April 2004 treatment, the Veteran complained of low back pain that began one week earlier.  He reported having a history of low back pain.  X-rays of the lumbar spine showed degenerative joint disease from L5 to S1 and otherwise no acute process.  The assessment was lumbosacral strain.

On January 2007 treatment, the Veteran complained of back pain after being on his hands and knees two weeks earlier and feeling a pop in his low back with recurrence a few days earlier.  He reported previous back problems: a few years earlier, he had X-rays of his back which were negative, and with time the pain subsided and went away; and he reported that he worked as a prison guard and he was previously in the military and parachuted from planes.  The treating physician opined that the Veteran had had some impact on his body at times.  X-rays of the lumbar spine showed mild degenerative changes with minor lipping and spurring.  The impression was lumbosacral strain.

On May 2008 treatment, the Veteran complained of low back pain with radiation to his buttocks on the right side and into the back of his leg, for about a week.  He was not aware of any specific injury to cause the pain.  X-rays of the lumbar spine showed mild degenerative changes of the lower lumbar spine.  The assessment was low back pain with radiculopathy.

A June 2008 MRI of the lumbar spine showed lumbar spondylosis with multilevel disk disease, most marked at L5-S1 where there was a small posterior and slight left paramedian disk herniation.  Minimal broad based bulging of the L4-5 disk was noted.

On August 2008 treatment, the Veteran reported the onset of back pain in 1985 with intermittent worsening over the years and greater symptoms noted in the last two years.  The assessments included L4/L5 and L5/S1 bulging herniated disc, chronic low back pain with intermittent sciatica, and lumbosacral spondylosis/lumbar degenerative disc disease.

On January 2009 VA examination, the examiner noted the Veteran's reports in February 1981 of left shoulder pain with some back pain on range of motion; March 1983 reports of pain around the clavicle, down the neck and low back, and assessment of isolated long thoracic nerve deficit; January 2007 report of lumbosacral sprain following injury the previous month; and findings on May 2008 and August 2008 treatment.  The Veteran reported the onset of low back pain in 1981 from an unknown event; he reported back pain radiating down the mid-lateral right thigh.  He reported that he was seen and put on light duty for one to two days.  His next back problem was in March 1983 from carrying radio equipment and gear.  He did not recall any other care while on active duty; he reported having problems but did not recall specifics.  He reported that he was last seen for back pain in November 2008, with no more appointments scheduled.  He complained of a constant aching, sharp, and extremely painful shooting pain in the lower back with a shooting sharp pain radiation down the lateral or medial lower right leg to the foot once or twice a month; the back pain was made worse with "anything" and not relieved with anything.  He reported back weakness, entire right leg weakness, stiffness, swelling and heat in the low back, instability as if something goes out of place, giving way and falling onto the floor.  He had been treated with injections.  He reported the pain was progressively worse in severity and frequency, with two to three periods of flare-up daily described as severe and lasting for hours, days, or weeks, precipitated by unknown factors, and not alleviated by anything.  He reported spine or nerve pain, spasm twice a week for vague periods, numbness in the left upper extremity since 1981, and numbness in the entirety of the right leg at times.  He walked unaided with a steady gait with no history of falls, without a brace, assistive device, or orthesis.  He reported he had worn a back brace in the past without relief.  Following a physical examination, the diagnoses were L4/L5 and L5/S1 bulging herniated disc, chronic low back pain with intermittent sciatica, and lumbosacral spondylosis/lumbar degenerative disc disease.  Based on a review of the service medical records, private medical records, military service, VA treatment records, the medical literature, and a physical examination, the examiner opined that the Veteran's current low back condition is less likely as not permanently aggravated or a result of his in-service back pain as shown in 1981 and 1983 in the service medical records, and it is at least as likely as not permanently aggravated or a result of the normal population risk of back pain normal aging degenerative changes and/or activities since the Veteran left active service in 1993.  The examiner noted that the 1981 and 1983 visits were related to a left scapular region complaint that radiated to a vague region of the "back", and the "back strain" diagnosis was first noted in 2004.  The examiner opined that the current lumbar diagnoses are normal degenerative changes found in the general population, and there were pain behaviors noted during the examination.  The examiner cited several relevant sources from the medical literature in support of these conclusions and opinions.

The Veteran's STRs are silent for any chronic back disability.  Following the March 1983 complaint of pain radiating down the low back, there are no further complaints of back pain in the STRs, including on the December 1992 service examination when the spine was normal on clinical evaluation.  Accordingly, the Board finds that service connection for a back disability on the basis that such disability became manifest in service and has persisted since is not warranted.

The Board finds that lumbar spine arthritis did not manifest to a compensable level within one year of discharge from service.  The earliest X-ray evidence of degenerative changes in the lumbar spine is in 2004, over 10 years after his final separation from service.  Therefore, the evidence weighs against a finding of lumbar spine arthritis manifested to a compensable level within one year of discharge from service.

The Board also finds that the Veteran did not experience continuous lumbar spine symptomatology after discharge from service.  The post-service treatment evidence does not contain any notation indicating diagnosis or treatment for lumbar spine symptomatology until 2004, over 10 years after his second period of service.  This multi-year gap between treatments is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  In April 2004 he reported that he had current back pain that began a week prior, and in January 2007 he reported that he had back pain a few years earlier (perhaps a reference to the 2004 treatment) that "went away" until 2 weeks prior to his seeking treatment.  To the extent that the Veteran is arguing that his low back symptoms have been continuous since service, the Board finds that any such statements are inconsistent with the aforementioned evidence and lack credibility.  Therefore, the evidence weighs against a finding of continuous lumbar spine arthritis symptomatology since discharge from service.

The Board finds the negative January 2009 VA examiner's opinion highly probative and persuasive, and there is no medical evidence to the contrary.  The examiner opined that the Veteran's current lumbar diagnoses are unrelated to service and are instead normal degenerative changes found in the general population.  The Board gives significant probative weight to the 2009 opinion as it takes into account a complete review of the Veteran's claims file and medical history, in addition to a physical examination, and includes a detailed explanation of rationale, with citation to supporting factual data, including medical treatise evidence, service and post-service records, X-ray studies and physical examination.  

The Veteran's assertions that his back disability was incurred in service are not competent evidence; he is a layperson and lacks the training to opine regarding the etiology of such insidious processes as a herniated disc, spondylosis, or degenerative disc disease.  Whether or not such pathology is related to a remote injury in the absence of continuity of symptoms (as here), is a complex medical question that requires medical knowledge/training.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In summary, the evidence does not show that a current chronic back disability is related to the Veteran's service.  Accordingly, the preponderance of the evidence is against this claim, and the appeal seeking service connection for a back disability must be denied.  



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for low back disability is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


